 

Exhibit 10.1

 



AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

c/o American Realty Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 

 

December 30, 2016

 

Summit Hotel OP, LP

Each of the Sellers listed on Schedule 1 to the Purchase Agreement

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100

Austin, TX 78738

Attention: Chris Eng, Senior Vice President, General Counsel & Chief Risk
Officer

 

Dear Chris:

 

Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
as of June 2, 2015, by and among the sellers listed on Schedule 1 attached
thereto (each a “Seller” and collectively the “Sellers”), Summit Hotel OP, LP
(“Summit”) and American Realty Capital Hospitality Portfolio SMT, LLC (the
“Original Purchaser”), as amended pursuant to that certain letter agreement
dated as of July 15, 2015 (the “July 15 Letter Agreement”), that certain letter
agreement dated as of August 21, 2015 (the “August 21 Letter Agreement”), that
certain letter agreement dated as of October 20, 2015 (the “October 20 Letter
Agreement”), that certain extension notice dated as of October 26, 2015 (the
“Extension Notice”) and that certain reinstatement agreement dated as of
February 11, 2016 (the “Reinstatement Agreement,” and collectively with the July
15 Letter Agreement, the August 21 Letter Agreement, the October 20 Letter
Agreement and the Extension Notice, the “Purchase Agreement”).

 

Pursuant to the Reinstatement Agreement, American Realty Capital Hospitality
Portfolio SMT ALT, LLC (the “Purchaser”) replaced the Original Purchaser under
the Purchase Agreement.

 

Sellers and Purchaser desire to change the definition of Closing Date and have
agreed to further amend the Purchase Agreement to reflect such modification on
the terms and conditions set forth in this letter agreement (this “Letter
Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Sellers,
Summit and Purchaser hereby agree that the Purchase Agreement shall be amended
and modified in accordance with Section 14.4 thereof as follows:

 

1.             New Closing Date. The definition of “Closing Date” in Section 4.1
of the Purchase Agreement is hereby amended by deleting the words “December 30,
2016” and replacing them with the words “January 10, 2017”.

 

 



 

 



 

2.             Ratification. The Sellers and Purchaser ratify and confirm the
continued force and effect of the Purchase Agreement, as modified by this Letter
Agreement. The Sellers and Purchaser agree that all terms and provisions of the
Purchase Agreement shall be and remain in full force and effect as therein
written, except as otherwise expressly provided herein.

 

3.             Binding Effect. This Letter Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

 

4.             Counterparts. This Letter Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same Letter Agreement.

  

 

 2 

 

 

Sincerely,

 

 

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC,

a Delaware limited liability company    

 

 



  By: /s/ Paul C. Hughes     Name: Paul C. Hughes     Title: Authorized
Signatory  





 

 

 

 

Signature Page to Letter Agreement

 

 

 

SUMMIT HOTEL OP, LP,

a Delaware limited partnership (Individually and in accordance with Section
14.20 of the

Purchase Agreement on behalf of each Seller)

 

By: SUMMIT HOTEL GP, LLC,

its general partner

 

By: SUMMIT HOTEL PROPERTIES, INC.,

its sole member

 

 



  By: /s/ Chris Eng     Name: Chris Eng     Title: Secretary  



 

 

SUMMIT HOSPITALITY I, LLC,

a Delaware limited liability company

 

 



  By: /s/ Chris Eng     Name: Chris Eng     Title: Secretary  

 



 



 

Signature Page to Letter Agreement

 

